Citation Nr: 0216165	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to special monthly pension based on the need for aid and 
attendance.  The veteran subsequently perfected this appeal.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of this 
appeal.

2. The veteran's disabilities considered for pension purposes 
are as follows: adenocarcinoma of prostate, bone 
metastasis, and lymphatic nodes metastasis, each rated as 
100 percent disabling; bilateral orchiectomy rated as 30 
percent disabling; major depression rated as 10 percent 
disabling; degenerative joint disease, arthritis and 
gastritis, hiatal hernia, each rated as noncompensable.

3. The veteran is not so helpless as to require the regular 
aid and attendance of another person.  He is not blind or 
so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; he is not a patient 
in a nursing home because of mental or physical 
incapacity; and the preponderance of the evidence is 
against a finding of a factual need for aid and 
attendance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have not been met.  
38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The April 2001 statement of the case (SOC) and the July 2002 
supplemental statement of the case (SSOC) advised the veteran 
of the laws and regulations pertaining to special monthly 
pension.  These documents also informed the veteran of the 
evidence of record and of the reasons and bases for denial.  
In April 2001, the veteran was notified of his rights in the 
VA claims process.  The veteran was informed of the evidence 
necessary to establish entitlement to aid and attendance 
benefits.  He was advised that the RO would get any VA 
medical records or other medical records that it was notified 
of.  The veteran was advised to submit medical evidence 
showing that he requires regular aid and attendance.  The 
veteran has not identified additional records that need to be 
obtained.

In keeping with the duty to assist, the veteran was provided 
VA aid and attendance examinations in January 2000, October 
2000, and July 2001.  The veteran was also provided VA 
psychiatric examinations in January 2000 and October 2000.  
The Board notes that the veteran disagrees with the reported 
findings in the medical examinations and suggests that they 
should be verified with a field and industrial survey.  The 
veteran has not submitted any evidence refuting the 
examination findings other than his own statements and the 
Board does not find it necessary to request a field survey or 
additional examination.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

A November 1999 rating decision granted entitlement to 
nonservice-connected pension and special monthly pension by 
reason of being housebound effective August 20, 1999.  The 
veteran's disabilities currently include adenocarcinoma of 
prostate, bone metastasis and lymphatic nodes metastasis, 
each rated as 100 percent disabling; bilateral orchiectomy 
rated as 30 percent disabling; major depression rated as 10 
percent disabling; degenerative joint disease, arthritis and 
gastritis, hiatal hernia, each rated as noncompensable.  
Entitlement to special monthly pension based on the need for 
aid and attendance was denied in November 1999, May 2000, and 
again in January 2001.  

The veteran contends that he is totally dependent on his 
companion and that he meets the criteria for special monthly 
pension based on the need for regular aid and attendance.  In 
various statements, the veteran reports that he is in 
constant pain because of his bones, that he cannot walk long 
distances and falls frequently.  He alleges that his short 
term memory is poor and that he his unable to take his 
medications timely, forgets to shower, and gets lost easily.  
He also reports hallucinations, frequent blackouts, and 
periods of unconsciousness.  The veteran further indicates 
that he cannot cook, clean, or go outside without company.

VA outpatient records establish that the veteran is followed 
for his various disabilities.  He was diagnosed with prostate 
cancer with bone metastasis and underwent a bilateral 
orchiectomy in May 1999.  Progress note dated in December 
1999 notes there is a claim for aid and attendance and that 
the veteran is unable to perform normal work and needs help.  
The examiner further noted that the veteran is suffering from 
multiple bone pain and that I.R. helps him on a 24-hour 
basis. 

The veteran underwent a VA aid and attendance examination in 
January 2000. 
The veteran reported to the examination with I.R., his 
consensual wife and caretaker.  The examiner noted that the 
veteran is not hospitalized or bedridden and enjoys good 
vision without lenses.  He appeared mentally sound and 
capable of managing his benefits.  A typical day for the 
veteran involves watching television. 

On physical examination the veteran was well groomed, well 
developed and well nourished.  The examiner noted that the 
veteran is able to carry out activities of daily living and 
attend to the needs of nature without assistance.  He is able 
to walk well with adequate propulsion and balance without 
deficit in weightbearing, although the veteran reported that 
he is unable to walk for more than 2 blocks without becoming 
tired.  The examiner indicated that the veteran is able to 
leave his home alone to go to church and the barbershop.  He 
is always accompanied by I.R. to his medical appointments but 
is able to do so by himself.  

Diagnosis was 1) carcinoma of the prostate with bone 
metastasis, status post bilateral orchiectomy; 2) acute 
gastritis; 3) degenerative joint disease of the cervical 
spine; 4) diverticulosis coli; 5) duodenal diverticulum, 
small; and 6) no evidence of hiatal hernia or 
gastroesophageal reflux on x-rays.

The veteran also underwent a VA psychiatric examination in 
January 2000.  The veteran reported difficulty sleeping at 
night.  He becomes fearful and thinks that he is going to see 
things in the dark.  He feels uneasy and nervous most of the 
time.  He is helped by his lady friend with whom he once 
lived but they have separated.  
On examination, the veteran was well developed, well 
nourished, and adequately dressed and groomed.  He was alert 
and in full contact with reality.  Answers were relevant, 
coherent and logical.  There were no delusions, 
hallucinations, or suicidal or homicidal ideation.  It was 
noted that the veteran has no mental problems in terms of 
being able to perform activities of daily living.  He reports 
that his lady friend does the house work and cooks for him 
because he does not know how to do these things.  Affect was 
adequate and mood was somewhat apprehensive.  He was well 
oriented.  Memory and intellectual functioning were adequate, 
judgment was fair, and insight was superficial.  Diagnosis 
was anxiety disorder not otherwise specified with some 
depressive features.  Global assessment of functioning (GAF) 
scale score was estimated at 70.

Progress note dated in June 2000 indicates that the veteran 
ran out of his medication and was becoming increasingly 
depressed with insomnia and poor memory.  He reported ill-
defined visual hallucinations during the night and that he 
cannot go out for long distances because he gets lost in the 
neighborhood.  The examiner noted that the veteran had 
excessive dependence on I.R.  Examination revealed the 
veteran was oriented x3 but memory was poor.  The veteran was 
not delusional and there were no hallucinations.  Diagnosis 
was depressive disorder with psychosis.  

In October 2000, the veteran underwent another aid and 
attendance examination.  The veteran reported various 
complaints including loss of memory and loss of balance.  It 
was noted that the veteran required company and supervision 
to report to the examination.  The veteran is not 
hospitalized or bedridden.  Regarding the veteran's vision, 
refraction error is corrected with eyeglasses.  The examiner 
noted that the isocoric pupil was equal reactive to light and 
accommodation, with a history of lacrimal occlusion in the 
left eye from 2 years ago and marked lacrimation.  The 
examiner indicated that the veteran needs assistance to 
manage his benefit payments, that he is partially dependent 
to his daily needs, and needs assistance on occasion and 
close supervision.  

Physical examination revealed degenerative joint disease, 
arthritis of the upper extremity joints with satisfactory 
musculoskeletal function.  There was also degenerative joint 
disease of the knee joints and pain in the hips.  The 
examiner noted that loss of balance slows propulsion but the 
veteran is able to ambulate using a walking cane.  The 
examiner further noted that the veteran is able to leave the 
home at anytime with company and assistance.   Diagnosis was 
as follows: 
1) adenocarcinoma of prostata; 2) several bone metastasis of 
prostata adenocarcinoma; 3) bilateral orchiectomy status; 4) 
degenerative joint disease arthritis; 5) cervical 
spondylosis; 6) gastroesophageal reflux disease; and 7) PSA 
reported .10 normal at present, previously 44.69 high.

The veteran also underwent another VA psychiatric examination 
in October 2000.  He reported that he lives alone but has a 
caregiver that does everything for him.  He reports that he 
forgets things, leaves the stove on, and gets lost.  Mental 
status examination revealed that the veteran was clean, 
adequately dressed and groomed.  He was alert and oriented 
x3, mood was slightly anxious, and affect was constricted.  
Attention, concentration, and memory were good.  There were 
no hallucinations or suicidal or homicidal ideation.  Insight 
and judgment were fair and impulse control was good.  Axis I 
diagnosis remained anxiety disorder, not otherwise specified, 
with some depressive features.  GAF was estimated at 65.

The veteran most recently underwent a VA aid and attendance 
examination in July 2001.  The veteran reported complaints of 
pain over the nuchae, low back, and right hip with buckling 
of the right knee while walking.  He loses balance with knee 
buckling which causes him to stagger and fall.  He uses a 
cane.  Current medications include Flutamide, Lorazepam, 
Trazodone, Simvastatin and Lansoprazole.  The veteran 
reported to the examination with I.R., using public 
transportation.  The veteran is not hospitalized or bedridden 
and still enjoys fairly good vision.  The veteran appeared 
mentally sound and capable of managing his benefits.  

A typical day for the veteran was described as follows:

...the [veteran] will usually get up at 
9:30 a.m.  He will then walk to the 
bathroom for needs of nature and there 
will also rinse his mouth, wash his face, 
brush his teeth and shave.  He shaves 
however only twice a week by himself.  He 
will later get dressed in his room and 
afterwards have breakfast at the table by 
himself which usually consists of only a 
cup of coffee with sugar.  He will later 
sit to read the newspaper and afterwards 
will watch TV.  The [veteran] may, in the 
afternoon, sit on a rocking chair to 
rest.  The [veteran] reportedly will have 
a regular breakfast later in the morning 
around 11:00 a.m.  He will have his lunch 
afterwards around 3:30 p.m.  He may after 
lunch watch TV or else lay on his bed to 
rest.  The [veteran] has no dinner.  He 
bathes every day between 6:00 and 6:30 
p.m.  He watches TV after bathing, while 
in bed.  He goes to sleep around 9:00 to 
9:30 p.m.

On physical examination, the veteran was well groomed, clean 
and well nourished.  The examiner noted there were no 
restrictions of the upper extremities and the veteran is 
still able to attend to activities of daily living and needs 
of nature by himself without assistance.  Regarding the lower 
extremities, the veteran is able to walk well and uses a cane 
for support.  He reports only being able to walk for 
distances ranging from 150-250 feet.  No limitations of 
motion or deformities of the spine were noted.  The examiner 
noted that the veteran is able to leave his home whenever 
necessary to attend medical appointments, go to the 
barbershop and to church.  Diagnosis was 1) status post 
bilateral orchiectomy secondary to carcinoma of the prostate 
with bone metastasis; 2) gastroesophageal reflux disease; 3) 
degenerative joint disease of the spine; and 4) 
diverticulosis coli by history.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(2002).  A veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b) (2002).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the veteran establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2002).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2002).

The Board has considered all the evidence of record and 
concludes that the veteran is not so helpless as to require 
the regular aid and attendance of another person.  The 
medical evidence establishes that the veteran is not blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; and he is not a patient in 
a nursing home because of mental or physical incapacity.

Further, the preponderance of the evidence is against a 
finding of a factual need for aid and attendance.  The Board 
acknowledges that there is some evidence favorable to the 
veteran's claim.  The December 1999 progress note suggests a 
need for aid and attendance and the October 2000 VA 
examination indicates that the veteran is partially dependent 
to his daily needs and needs assistance and close 
supervision.  The evidence also establishes that I.R. assists 
the veteran on a regular basis.  Notwithstanding, the 
majority of the medical evidence indicates that the veteran 
is able to perform most activities of daily living without 
assistance.  

The evidence does not establish that the veteran is unable to 
keep himself clean and there is no evidence of loss of 
coordination of the upper extremities or extreme weakness 
such that the veteran is unable to feed himself.  The veteran 
is able to attend to the wants of nature and he is not 
bedridden.  The evidence also does not establish that the 
veteran is physically or mentally incapacitated such that he 
requires assistance on a regular basis to protect him from 
hazards or dangers incident to his environment.  Although the 
veteran uses a cane, he is able to walk around without 
assistance and is apparently able to leave his home whenever 
necessary.  Additionally, psychiatric examinations do not 
reveal mental problems that interfere with the veteran's 
ability to perform the activities of daily living. 

As the preponderance of the evidence is against the veteran's 
claim of entitlement to special monthly pension based on a 
need for regular aid and attendance, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5017(b) 
(West Supp. 2002).


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

